Citation Nr: 0920620	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  05-24 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a disability manifested 
by numbness in the bilateral upper extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine 
Corps from August 1972 to August 1974.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.

The Veteran was scheduled for a Travel Board Hearing before a 
Veterans Law Judge.  He failed to appear as requested, and as 
he has not shown good cause for his absence, his request is 
deemed withdrawn.  See 38 C.F.R. § 20.704(d).

The appeal was previously before the Board in September 2007.  
At that time, the Board adjudicated upon the merits multiple 
claims.  Regarding the issue remaining on appeal, however, 
the Board found that additional development was required.  As 
discussed below, after review of the subsequent development 
the Board finds that an additional remand is required.  In 
part, this remand is required to ensure compliance with the 
directives contained in the September 2007 remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

At the time of the September 2007 remand, the Board found 
that the record raised the issue of service connection for a 
psychiatric disorder, to include depression, as secondary to 
the Veteran's service-connected concussion.  It does not 
appear that any development has been completed on this issue 
and, therefore, the Board again refers the issue to the RO 
for clarification and appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

As discussed in the September 2007 remand, the Veteran 
contends that he experiences numbness in his upper 
extremities, namely his hands and fingers, and that such is a 
direct result of his service-connected cervical spine 
disability.  Under the General Rating Formula for Diseases 
and Injuries of the Spine, a separate compensable rating can 
be granted for any associated objective neurologic 
abnormalities, including, but not limited to, radiculopathy 
of the upper and lower extremities, separately, under an 
appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(1).  Service connection may also be granted for secondary 
disabilities, i.e. disabilities that were caused or 
aggravated by a service connected disability, under the 
provisions of 38 C.F.R. § 3.310.  See also Allen v. Brown, 7 
Vet. App. 439 (1995).

Based on the existent record, the Board remanded the appeal 
in order to obtain a VA examination that addressed the issue.  
The Board also directed that the RO/AMC ensure compliance 
with notification requirements, citing again to Note (1) 
under the General Rating Formula and 38 C.F.R. § 3.310, to 
include, as explained below, the amendment to that regulation 
effective after the Veteran filed his current claim.

In a March 2009 letter, the AMC informed the Veteran that he 
would be scheduled for a VA examination by his local VA 
medical facility.  (Emphasis added.)  This letter does not 
contain the date, time and place of the examination.  There 
is no record of the Veteran being provided written notice of 
the date, time and place of this examination.  In a hand-
written note, it was reported that the Veteran did not show 
for a March 18, 2009 appointment; it is not apparent what the 
"appointment" was for.  In the April 2009 supplemental 
statement of the case, the AMC noted that the Veteran had 
been notified to report to an examination by letter and that 
this letter was not returned.  The Board, again, highlights 
that the letter of record only notifies the Veteran that he 
will be notified of his scheduled appointment, with there 
being no record of the notification of the actual date of the 
appointment.

VA regulations provide that when a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  See 38 C.F.R. § 3.655.  That is, that 
the claim will be adjudicated without rescheduling the 
Veteran for an examination.  The Board is also aware that the 
scheduling of the appointment is often done by phone.  In 
this case, however, the record indicates that the Veteran is 
homeless and changes his contact information frequently.  
Although not directly relevant to this appeal, the Board is 
also cognizant that there is a warrant out for the Veteran's 
arrest.

In these circumstances, the Board cannot determine whether 
the Veteran received proper notice regarding the examination.  
As it is quite plausible that the Veteran did not receive 
notice of the date, time and place of the examination, the 
Board finds that a remand is required to reschedule the 
Veteran for the examination directed to be scheduled by the 
September 2007 remand.  The Board finds that the RO must 
ascertain the Veteran's current address, through a field 
investigation if necessary.  The notification letter 
informing the Veteran of the date, time and place of the 
examination must then be mailed to that address and a copy of 
the notification letter must be included in the claims file.

Further, as noted above, the September 2007 remand directed 
that the RO/AMC ensure compliance with the notification 
requirements under the Veterans Claims Assistance Act of 2000 
(VCAA) that, in essence, was tailored to this claim.  
Although the Veteran was subsequently issued a September 2007 
VCAA letter, this letter did not address the provisions of 
Note (1) under the General Rating Formula or 38 C.F.R. 
§ 3.310.  Thus, upon remand, the Veteran should be issued an 
additional notification letter that addresses these aspects 
of the claim.  To ensure compliance, this letter should 
include a copy of Note (1) and the version of 38 C.F.R. 
§ 3.310 effective October 10, 2006.  See 71 Fed. Reg. 52744 
(2006).  If the claim remains denied, a copy of Note (1) and 
the amended 38 C.F.R. § 3.310 should be included in the 
issued supplemental statement of the case.

In addition, the Board notes that all documents since the 
July 2004 rating decision on appeal have listed Disabled 
American Veterans (DAV) as the Veteran's representative and 
DAV has submitted documents and argument on the Veteran's 
behalf.  Review of the file, however, does not reveal a 
current VA 21-22 ("Appointment of Veterans Service 
Organization and Claimant's Representative") for DAV, but 
rather a former representative.  Upon remand, a VA 21-22 
authorizing the current representative should be completed.

Lastly, copies of all outstanding records of treatment, VA 
and non-VA, received by the Veteran for the claim on appeal 
should be obtained and made part of the claims file.  
38 C.F.R. § 3.159(c)(1)(2) (2008).

It is pertinent to point out to the Veteran that the United 
States Court of Appeals for Veterans Claims (Court) has held 
that VA's duty to assist the veteran in developing the facts 
and evidence pertinent to a veteran's claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
It is the veteran's responsibility to cooperate with VA, 
including when there is a need to have him examined.  See 
Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Moreover, it is well 
established that it is his responsibility to keep VA advised 
of his whereabouts in order to facilitate the conducting of 
medical inquiry. If he does not do so, "there is no burden on 
the part of the VA to turn up heaven and earth to find him."  
See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).e

Notwithstanding the foregoing paragraph, due to the absence 
in the claims file of a letter notifying the Veteran of the 
date, time and location of an examination purportedly 
scheduled pursuant to an earlier Board Remand, and for the 
other foregoing reasons, this case must be REMANDED for the 
following action:

1.  The AMC/RO determine the Veteran's 
current address, to include conducting 
a field investigation if deemed 
necessary.  If the Veteran cannot be 
located, such must be clearly annotated 
in the claims file before it is 
returned to the Board for appellate 
consideration. 

If the Veteran is located, the AMC/RO 
must conduct the following development:

2.  A VA 21-22 authorizing the current 
representative should be sent to the 
Veteran for completion and return. 

3.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the Veteran an 
additional notification letter.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159. 

The notification letter should inform 
the Veteran of the evidence needed to 
substantiate the claim for service 
connection for a disability manifested 
by numbness in the bilateral upper 
extremities.  Specifically, the letter 
should: (a) inform the Veteran about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for service connection; (b) inform 
the Veteran about the information and 
evidence that VA will seek to provide; 
and (c) inform the Veteran about the 
information and evidence the Veteran is 
expected to provide.  

Further, the AMC/RO should provide the 
Veteran with VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish disability rating and an 
effective date for the benefit sought as 
outlined by the United States Court of 
Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The letter must include a copy of Note 
(1) in the General Rating Formula for 
Diseases and Injuries of the Spine, 
located in 38 C.F.R. § 4.71a, and a copy 
of 38 C.F.R. § 3.310 and the amendment 
to that regulation, effective October 
10, 2006.

4.  Copies of all outstanding records of 
treatment, VA and non-VA, received by the 
Veteran for the claim on appeal should be 
obtained and made part of the claims 
file.
5.  The Veteran should be afforded a VA 
neurological examination to determine 
the nature and approximate onset date or 
etiology of any neurological disability 
of the upper extremities that may be 
present, to include radiculopathy.  
Following a review of the relevant 
medical evidence in the claims file, the 
clinical evaluation and any tests that 
are deemed necessary, the examiner is 
asked to provide an opinion on the 
following:

Is it at least as likely as 
not (50 percent or greater 
degree of probability) that 
any current neurological 
disability of the upper 
extremities that may be 
present, to include 
radiculopathy, was caused or 
aggravated by the Veteran's 
service-connected cervical 
spine disability?   

The examiner is advised that the term 
"as likely as not" does not mean 
within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended relationship or a finding of 
aggravation; less likely weighs against 
the claim.  

The physician is also advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

If the veteran's has radiculopathy or a 
disability manifested by numbness of 
either upper extremity, to the extent 
that is possible, the examiner is 
requested to provide an opinion as to 
approximate baseline level of severity of 
the neurological disability (e.g., 
slight, moderate) before the onset of 
aggravation. 

The examiner is also requested to provide 
a rationale for any opinion expressed and 
is advised that if a conclusion cannot be 
reached without resort to speculation, he 
or she should so indicate in the 
examination report.  

Notice of the date, time and place of the 
examination must be sent to the Veteran 
and the claims file must reflect that 
this was done.

6.  Thereafter, the Veteran's claim for 
service connection must be readjudicated 
on the basis of all of the evidence of 
record and all governing legal authority.  

If the benefit sought on appeal remains 
denied, the Veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
includes a copy of Note (1) in the 
General Rating Formula for Diseases and 
Injuries of the Spine, located in 
38 C.F.R. § 4.71a, and 38 C.F.R. § 3.310 
and the amendment to that regulation, 
effective October 10, 2006.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain additional 
evidentiary development and protect the Veteran's due process 
rights.  No inference should be drawn as to the outcome of 
this matter by the actions herein requested.

The Veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the Veteran's appeal.  
38 C.F.R. § 20.1100(b) (2008).



